COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS


HAN OK SONG,                                            §
                                                                             No. 08-13-00059-CR
                                                        §
                                   Appellant,                                   Appeal from the
                                                        §
V.                                                                       County Criminal Court No. 5
                                                        §
THE STATE OF TEXAS,                                                        of Denton County, Texas
                                                        §
                                    Appellee.                              (TC# CR-2011-00259-E)
                                                        §

                                                OPINION

        Han Ok Song appeals his conviction of driving while intoxicated.                       A jury found

Appellant guilty and the court assessed his punishment at confinement for 150 days, probated for

fifteen months.1 We affirm.

                                         FACTUAL SUMMARY

        Officer Shane Mentz, a Lewisville police officer, was driving home after his shift at

approximately 1 a.m. on November 19, 2010 when he saw a white SUV stopped on a street next

to the Sam Rayburn Tollway. Both front tires on the vehicle were flat. Mentz did not stop but

he used his in-car radio to notify dispatch about the disabled vehicle. He did not see any other

vehicles or people around the vehicle and he continued on his way.


1
  The Texas Supreme Court transferred this case from the Second Court of Appeals to the Eighth Court of Appeals
pursuant to a docket equalization order. We will decide the case in accordance with the precedent of the Second
Court of Appeals. See TEX.R.APP.P. 41.3.
           Officer Guy Stillwell was dispatched to the scene to check on the disabled vehicle

because it presented a traffic hazard. When Stillwell arrived, he observed that the vehicle had

two flat front tires, the headlights were on, and the vehicle was running. He walked up to the

passenger side of the vehicle and saw that Appellant was seated in the driver’s seat and talking

on a cell phone. Stillwell asked Appellant if he was okay and what had happened, and Appellant

only replied, “Sorry.” While attempting to speak with Appellant, Stillwell noticed a strong odor

of alcohol in the vehicle and Appellant’s eyes were red and glassy. Based on those observations,

Stillwell requested that a DWI officer come to the scene. Stillwell also realized Appellant was

not fluent in English. Approximately ten to fifteen minutes after Stillwell arrived and while

waiting for the DWI officer, an Asian woman arrived at the scene for the apparent purpose of

giving Appellant a ride. Stillwell told her she could remain on the scene but she had to wait in

her car.

           The DWI officer, Christopher Clements, arrived on the scene, and initially spoke with

Stillwell. While they were talking, Clements observed that the reverse lights came on for a

moment indicating that Appellant, who was still seated in the driver’s seat, had put the car in

reverse. Clements attempted to speak with Appellant and noticed that he had a strong odor of

alcohol on his breath and had red, glassy eyes. Because Appellant spoke Korean and did not

speak English, Clements called the dispatcher and requested the assistance of a Language Line

translator who spoke Korean. After Clements got the translator on the phone, he began speaking

with Appellant. Based on the answers given to his questions through the translator, it appeared

to Clements that Appellant could understand the translator. Appellant told Clements he had


                                                -2-
drunk three beers after dinner that evening and he had not had anything to drink for five hours.

When Clements asked him what had happened to his car, Appellant said that he had fallen asleep

because he played golf all day.

       Clements then administered three standardized field sobriety tests: the horizontal gaze

nystagmus test (HGN); the walk and turn test; and the one-legged stand. Appellant exhibited all

six clues on the HGN test, six of eight clues on the walk and turn test, and four out of four clues

on the one-legged stand test. Appellant’s performance on these tests indicated that he was

intoxicated. Based on his training, experience, and observation of Appellant, Clements formed

an opinion that Appellant had lost the normal use of his mental and physical faculties due to the

introduction of alcohol into his body. Clements arrested Appellant for driving while intoxicated

and put him in the backseat of the patrol car.

       With the assistance of the Language Line translator, Clements read the DIC-24 statutory

warnings to Appellant. Appellant agreed to provide a breath specimen. The camera inside of the

patrol car made a visual recording of Clements reading the DIC-24 to Appellant, but it did not

record the audio. Clements was unaware until he watched the video later that evening that the

equipment had not recorded the audio portion of the events inside of the car. Clements then

transported Appellant to the jail and he called the Language Line translator after they arrived in

the Intoxilyzer room. Clements again asked Appellant, through the Language Line translator,

whether he wanted to provide a breath specimen and Appellant answered affirmatively.

Appellant provided two breath specimens and the analysis of those specimens showed an alcohol

concentration of .165 (first specimen) and .158 (second specimen) per 210 liters.


                                                 -3-
       Appellant’s wife, Jae Lee, testified on his behalf at trial. Appellant went golfing with

Jae’s brother and some other people and then went to eat afterwards.           At approximately

midnight, she picked up Appellant at the restaurant and was driving home when they had two flat

tires. Appellant was asleep and she woke him up to tell him what had happened but he became

upset with her and they argued. Jae left Appellant who was still seating in the front passenger

seat of the SUV and began walking home but she called her sister to pick her up. Jae’s sister

took her home. While Jae was with Appellant, he did not drive the vehicle.

       Jae’s sister, Dong Young Lee, also testified at trial. She went to the apartment to pick up

Appellant. Dong Young left her vehicle at the apartment and she instead drove Appellant’s SUV

because it was larger and could more easily accommodate the group.            She explained that

Appellant often asked her to drive because she was more familiar with the streets. They golfed

until around 6 p.m. and went to a Korean restaurant. There they stayed until around 11 p.m.

when they visited a karaoke bar. Jae picked up Appellant around midnight and left in the SUV

with Jae driving. Other witnesses testified that Jae picked up Appellant at the karaoke bar and

she was driving the SUV when they left.

       Appellant also testified that Jae picked him up at the karaoke bar and they left in the SUV

with Jae driving. He fell asleep because he was tired and she shook him awake to tell him they

had two flat tires. They argued and she got out of the car to walk home. He got back in the car

because it was cold and called his sister-in-law to pick him up. He did not recall whether he got

into the driver’s or passenger’s side of the vehicle. He denied moving or attempting to move the

vehicle. He did not remember whether the officer read him a form while they were in the patrol


                                              -4-
car. The jury rejected Appellant’s defenses and found him guilty of driving while intoxicated.

                            ADMISSION OF BREATH TEST RESULTS

        In his first point of error, Appellant contends that the trial court erred by denying his

motion to suppress the breath test results because Officer Clements did not provide him with the

required statutory warnings. We understand Appellant to argue that his consent was not valid

because the State failed to prove that he had knowledge of the statutory consequences of his

refusal to consent.

                                  Relevant Law and Standard of Review

        Any person who is arrested for driving while intoxicated is deemed to have given consent

to providing a specimen for a breath or blood test for the purpose of determining alcohol

concentration or the presence of a controlled substance, drug, dangerous drug, or other

substance. Fienen v. State, 390 S.W.3d 328, 332 (Tex.Crim.App. 2012); TEX.TRANSP.CODE

ANN. § 724.011(a)(West 2011). Subject to certain exceptions not applicable in this case, a

person retains an absolute right to refuse a test.                      Fienen, 390 S.W.3d at 332-33;

TEX.TRANSP.CODE ANN. § 724.013.2 A person’s refusal must be strictly honored. Fienen, 390
S.W.3d at 333; McCambridge v. State, 712 S.W.2d 499, 504 n.16 (Tex.Crim.App. 1986).

        A person arrested for driving while intoxicated, if over the age of 21, must be warned that

refusal to submit to a breath test will result in the following consequences: (1) evidence of the

refusal will be admissible against the person in court; and (2) the person’s driver’s license will be


2
  The Court of Criminal Appeals held in State v. Villarreal, --- S.W.3d ---, 2014 WL 6734178 (Tex.Crim.App.
November 26, 2014) that the warrantless, nonconsensual testing of a DWI suspect’s blood does not categorically fall
within any recognized exception to the Fourth Amendment’s warrant requirement and it cannot be justified under a
general Fourth Amendment balancing test. Villarreal is inapplicable to the instant case.
                                                       -5-
suspended for not less than 180 days. TEX.TRANSP.CODE ANN. § 724.015(1)-(2)(West Supp.

2014); State v. Amaya, 221 S.W.3d 797, 800 (Tex.App.--Fort Worth 2007, pet. ref’d). A person

over the age of 21 must also be warned that if he submits to the test and an analysis of the

specimen shows he had an alcohol concentration of a level specified by Chapter 49 of the Penal

Code, the person’s license to operate a motor vehicle will be automatically suspended for not less

than 90 days, whether or not the person is subsequently prosecuted as a result of the arrest.

TEX.TRANSP.CODE ANN. § 724.015(4).

       A driver’s consent to a blood or breath test must be free and voluntary, and it must not be

the result of physical or psychological pressures brought to bear by law enforcement. Fienen,
390 S.W.3d at 333; Meekins v. State, 340 S.W.3d 454, 458-59 (Tex.Crim.App. 2011). The State

must prove voluntary consent by clear and convincing evidence. Fienen, 390 S.W.3d at 333.

The question of whether a person validly consented must be determined from the totality of the

circumstances and from the point of view of the objectively reasonable person. Id.

       When the voluntariness of consent is raised in a motion to suppress, as in this case, the

trial court must consider the totality of the circumstances in determining whether the State

proved consent by clear and convincing evidence. See Fienen, 390 S.W.3d at 335. In our

review, we consider the totality of the circumstances in light most favorable to the ruling and

uphold the ruling unless it is clearly erroneous. Id. at 335. Further, we give “almost total

deference to a trial court’s determination of the historical facts that the record supports especially

when the trial court’s fact findings are based on an evaluation of credibility and demeanor.” Id.

at 335, quoting Guzman v. State, 955 S.W.2d 85, 89 (Tex.Crim.App. 1997). Questions of law


                                                -6-
and “mixed questions of law and fact” that do not depend on an evaluation of credibility and

demeanor are reviewed de novo. Fienen, 390 S.W.3d at 335. The voluntariness-of-consent issue

is a mixed question of law and fact. State v. Hunter, 102 S.W.3d 306, 309 (Tex.App.--Fort

Worth 2003, no pet.). In this case, resolution of the consent issue depends on credibility and

demeanor. Consequently, we must review the trial court’s ruling with almost total deference. Id.

                                            Analysis

       Officer Clements testified in a hearing outside of the jury’s presence and again during

trial regarding the procedures he followed after arresting Appellant for DWI. Clements placed

one copy of the DIC-24 form on Appellant’s lap and read the form to him with the assistance of

the Language Line translator. Clements explained to the trial court that his in-car camera failed

to record the audio but the video confirms that he was reading the DIC-24 to Appellant because

it shows his lips moving while he read and then pausing while the translator spoke to Appellant

in Korean. After Clements finished reading the form, he asked Appellant whether he would like

to give a specimen of his breath or blood for testing and Appellant said that he would. When

they arrived at the Intoxilyzer room at the jail, Clements called the Language Line translator and

with the translator’s assistance he again asked Appellant whether he would give a specimen of

his breath or blood. Appellant again answered, “Yes.” Appellant testified at the pretrial hearing

that he did not remember Officer Clements reading the statutory warnings from the DIC-24 when

they were seated in the patrol car or when they were in the Intoxilyzer room. If he had known he

had a right to refuse, he would not have provided a breath specimen. Noting that Appellant had

not testified that the officer failed to read him the DIC-24 warnings and had only stated he did


                                              -7-
not remember, the trial court denied the motion to suppress the breath test results.

       The parties relitigated the consent issue when the trial resumed before the jury. In

addition to testifying that he read the DIC-24 to Appellant through the translator, Officer

Clements testified that it appeared to him that Appellant could understand the translator. He

based his opinion on the way Appellant answered the questions Clements asked him. Consistent

with his testimony given during the suppression hearing outside of the jury’s presence, Appellant

told the jury he did not remember whether the officer read him a form while they were in the

patrol car. When pressed by his attorney and asked whether he did not remember or whether it

did not happen, Appellant stated, “In the car there was no interpreter interpreting at all.”

Appellant also testified that he did not understand the interpreter.

       The trial court had the opportunity to hear the testimony of Officer Clements and

Appellant on the issue whether Clements read the statutory warning to Appellant and the trial

court resolved the issue against Appellant. We are required to give almost total deference to the

trial court’s implied credibility determinations and its ruling. Having reviewed the totality of the

circumstances in the light most favorable to the trial court’s ruling, we conclude that the State

proved by clear and convincing evidence that Appellant voluntarily consented to giving a

specimen of his breath for testing. The trial court did not abuse its discretion by denying the

motion to suppress. Point of Error One is overruled.

                                            HEARSAY

       In Point of Error Two, Appellant contends that the trial court abused its discretion by

overruling his hearsay objection and admitting the translation of his statements by the Language


                                                -8-
Line translator on the DVD recordings. Appellant does not identify the DVD recording by

exhibit number but we understand Appellant’s argument to be directed at the portions of the

DVD recordings, State’s Exhibits 1 and 2, which contains the English translation of Appellant’s

statements by the Language Line translator.3 Appellant argues that the translator’s statements

are hearsay because the State failed to timely file the business records affidavit related to

Language Line as required by TEX.R.EVID. 902(10). We construe this argument as asserting that

the State failed to establish that the translator was qualified.

                                              Standard of Review

        A trial court has broad discretion in determining the admissibility of evidence. Allridge

v. State, 850 S.W.2d 471, 492 (Tex.Crim.App. 1991). Consequently, an appellate court reviews

a trial court’s decision admitting or excluding evidence for an abuse of discretion. Martinez v.

State, 327 S.W.3d 727, 736 (Tex.Crim.App. 2010); Saavedra v. State, 297 S.W.3d 342, 349

(Tex.Crim.App. 2009). The trial court’s ruling will be overturned only if it is so clearly wrong

that the ruling lies outside the zone of reasonable disagreement. Taylor v. State, 268 S.W.3d 571,

579 (Tex.Crim.App. 2008).

                               Texas Rule of Evidence 801(e)(2)(C) and (D)

        Hearsay is an out-of-court statement offered in evidence for the truth of the matter

asserted. TEX.R.EVID. 801(d). Under Rule 801(e)(2)(C) and (D), an admission by a party-



3
   State’s Exhibit 1 is the video recording made by Clements’ in-car camera at the scene and includes the events
which occurred prior to Appellant’s arrest. It also includes the video recording made by Clements’ in-car camera
when he read the DIC-24 statutory warnings to Appellant inside of the patrol car. State’s Exhibit 2 is the video
made inside of the Intoxilyzer room at the jail. It depicts Appellant consenting to the breath test. The State also
introduced into evidence State’s Exhibit 3 which is the video recording made by Officer Stillwell’s in-car camera at
the scene.
                                                       -9-
opponent is not hearsay if it is offered against the party and is: (C) a statement by a person

authorized by the party to make a statement concerning the subject; or (D) is a statement by the

party’s agent or servant concerning a matter within the scope of the agency or employment,

made during the existence of the relationship. TEX.R.EVID. 801(e)(2)(C), (D). An out-of-court

translation of a party’s out-of-court statement is admissible under Rule 801(e)(2)(C) or (D) if the

proponent can demonstrate that the party authorized the interpreter to speak for him on the

particular occasion or otherwise adopted the interpreter as his agent for purposes of translating

the particular statement. Saavedra, 297 S.W.3d at 349. In determining whether a party has in

fact adopted an interpreter as his agent, the trial court must consider four factors: (1) who

supplied the interpreter; (2) whether the interpreter had any motive to mislead or distort; (3) the

interpreter’s qualifications and language skills; and (4) whether actions taken subsequent to the

translated statement were consistent with the statement as translated. Saavedra, 297 S.W.3d at

348-39. In addition to demonstrating whether the interpreter was acting as agent for the party,

these factors also relate to “the ultimate reliability of the proffered evidence.” Saavedra, 297
S.W.3d at 349. As the proponent of the evidence, the State had the burden to establish that the

out-of-court translation of Appellant’s out-of-court statements was admissible under Rule

801(e)(2)(C) or (D). Id.

       Appellant restricted his objection at trial to the third factor, but we will examine the

record as it applies to all four factors. Testimony showed that Language Line is a part of

Lewisville’s 911 operations.    The Language Line translators are available by telephone to

translate 911 calls for the dispatchers. The program is also available to assist police officers


                                              - 10 -
communicating with individuals who do not speak English or another language understood by

the officer. There is no evidence in the record that would permit an inference that the interpreter

had any motive to mislead or to distort. Appellant is correct that the State failed to offer any

evidence regarding the interpreter’s qualifications and language skills.4 The State did not offer

into evidence the business records of Language Line Services which would have established the

company’s policies, procedures, and standards for its interpreters.            The complete lack of

evidence regarding the interpreter’s qualifications and skills cuts against a finding of reliability.

But there is evidence in the record that indicated Appellant understood the interpreter because his

answers to questions asked by Officer Clements were consistent with the questions.

Additionally, in the portion of the recording made in the Intoxilyzer room, Officer Clements

asked Appellant whether he wanted to give a specimen of his breath for testing. After listening

to the interpreter’s translation of this question, Appellant replied, “Yes” without any apparent

confusion or hesitation, and he subsequently gave a specimen of his breath for testing. The

record also demonstrates that Appellant communicated with Officer Clements through the

interpreter for an extended period of time at the scene, in the patrol car, and in the Intoxilyzer

room at the jail. Based on this record, the trial court could have reasonably found that Appellant

adopted the Language Line translator as his agent. See Trevizo v. State, No. 08-12-00063-CR,

2014 WL 260591, at *6-7 (Tex.App.--El Paso January 22, 2014, no pet.)(not designated for

publication).   We conclude that the trial court did not abuse its discretion by overruling

Appellant’s hearsay objection and admitting his translated statements into evidence at trial.


4
   The State did not offer into evidence the business records of Language Line Services which would have
established the company’s policies, procedures, and standards for its interpreters.
                                                 - 11 -
Point of Error Two is overruled.

                             SUFFICIENCY OF THE EVIDENCE

       In his final point of error, Appellant challenges the sufficiency of the evidence supporting

his conviction of driving while intoxicated. More specifically, he argues that the State failed to

prove beyond a reasonable doubt that he operated the SUV.

                                        Standard of Review

       In reviewing the sufficiency of the evidence to determine whether the State proved the

elements of the offense beyond a reasonable doubt, we apply the Jackson v. Virginia standard.

Brooks v. State, 323 S.W.3d 893, 895-96 (Tex.Crim.App. 2010), citing Jackson v. Virginia, 443
U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979). Under that standard, a reviewing court

must consider all evidence in the light most favorable to the verdict and in doing so determine

whether a rational justification exists for the jury’s finding of guilt beyond a reasonable doubt.

Brooks, 323 S.W.3d at 894-95, citing Jackson, 443 U.S. at 319, 99 S.Ct. at 2789. As the trier of

fact, the jury is the sole judge as to the weight and credibility of witness testimony, and therefore,

on appeal we must give deference to the jury’s determinations. Brooks, 323 S.W.3d at 894-95.

If the record contains conflicting inferences, we must presume the jury resolved such facts in

favor of the verdict and defer to that resolution. Id. On appeal, we serve only to ensure the jury

reached a rational verdict, and we may not reevaluate the weight and credibility of the evidence

produced at trial and in so doing, substitute our judgment for that of the fact finder. King v.

State, 29 S.W.3d 556, 562 (Tex.Crim.App. 2000).

       In our review, we consider both direct and circumstantial evidence and all reasonable


                                                - 12 -
inferences that may be drawn from the evidence.           Hooper v. State, 214 S.W.3d 9, 13

(Tex.Crim.App. 2007). The standard of review is the same for both direct and circumstantial

evidence cases. Id.; Arzaga v. State, 86 S.W.3d 767, 777 (Tex.App.--El Paso 2002, no pet.).

Each fact need not point directly and independently to the guilt of the accused, so long as the

cumulative force of all the evidence, when coupled with reasonable inferences to be drawn from

that evidence, is sufficient to support the conviction. Id. Circumstantial evidence is as probative

as direct evidence in establishing the guilt of an actor, and circumstantial evidence alone can be

sufficient to establish guilt. Guevara v. State, 152 S.W.3d 45, 49 (Tex.Crim.App. 2004); Arzaga,
86 S.W.3d at 777.

       A person commits the offense of driving while intoxicated if he is intoxicated while

operating a motor vehicle in a public place. TEX.PENAL CODE ANN. § 49.04(a)(West Supp.

2014). Appellant does not challenge the sufficiency of the evidence supporting the jury’s finding

that he was intoxicated or that it was a public place. He instead limits his argument to whether

the State proved beyond a reasonable doubt that he operated the vehicle. The word “operating”

is not defined in the Texas Penal Code. It is a common term that has not acquired a technical

meaning and may be interpreted according to its common usage. Kirsch v. State, 357 S.W.3d
645, 650 (Tex.Crim.App. 2012). When assessing sufficiency of the evidence to prove the

“operating” element of driving while intoxicated, the Court of Criminal Appeals has held that

“operate” means taking action to affect the function of a vehicle in a manner that would enable

the vehicle’s use. Denton v. State, 911 S.W.2d 388, 390 (Tex.Crim.App. 1995). The State is not

required to prove that the defendant drove the vehicle. As observed by the Court of Criminal


                                              - 13 -
Appeals in Denton, “while driving does involve operation, operation does not necessarily involve

driving.” Denton, 911 S.W.2d at 389.

       Officer Stillwell arrived on the scene sometime after 1 a.m. and found a white SUV in the

roadway with both front tires flat. The vehicle was running and Appellant was asleep in the

driver’s seat. Appellant’s argument focuses on the defense witnesses who testified he did not

drive the vehicle at all that day or evening, but the jury was free to disbelieve those witnesses.

He also argues that the evidence showed he sat in the car with it running because it was cold that

evening. Appellant fails to consider Officer Clements’ testimony that Appellant placed the car in

reverse and then put it back in park while the officers were standing by the vehicle. When the

evidence is taken in the light most favorable to the verdict, we conclude it is sufficient to permit

a rational trier of fact to conclude that Appellant operated the vehicle while intoxicated. See

Hearne v. State, 80 S.W.3d 677, 680 (Tex.App.--Houston [1st Dist.] 2002, no pet.)(evidence was

legally sufficient to show defendant operated the vehicle where police officer found the truck in

a moving lane of traffic, defendant was in the driver’s seat, the truck was registered to defendant,

and no other people were found near the scene); Milam v. State, 976 S.W.2d 788, 789 (Tex.App.-

-Houston [1st Dist.] 1998, pet. ref’d)(evidence sufficient to prove defendant operated vehicle

where defendant was found asleep in driver’s seat with engine running, vehicle was in gear,

driver’s foot was on brake, and driver put car in reverse upon being awakened); Barton v. State,

882 S.W.2d 456, 459-60 (Tex.App.--Dallas 1994, no pet.)(evidence sufficient to prove defendant

operated vehicle where driver was asleep at wheel with feet on clutch and brake, engine idling,

and car in roadway protruding into intersection, and driver engaged clutch and changed gears


                                               - 14 -
upon being awakened by police). Point of Error Three is overruled. Having overruled each of

Appellant’s points of error, we affirm the judgment of the trial court.



February 13, 2015
                                              ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)

(Do Not Publish)




                                               - 15 -